Citation Nr: 1145669	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-09 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a heart disorder.

2. Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the benefit on appeal.

A hearing was held in June 2008, in Newark, New Jersey, before the undersigned Veterans Law Judge; a transcript of the hearing is in the claims file.

A June 2008 Board decision found that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a heart disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding the Board's decision for compliance with the instructions within the Joint Motion.

In March 2010, the Board remanded this matter for additional evidentiary development and readjudication.  In May 2010 the RO found that new and material evidence had not been submitted and declined to reopen the claim.

Irrespective of the RO's decision, the Board must make its own determination regarding reopening the claim.  The Board's decision below finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a hear disorder.

The reopened claim is addressed in the Remand portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.

FINDINGS OF FACT

1.  In February 1982, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for a heart disorder because a heart disorder was not shown at that time or during the Veteran's active duty service.  The Veteran did not perfect an appeal and the decision is now final.
 
2.  Evidence received since the RO's February 1982 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a heart disorder.  


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for a heart disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is not precluded from adjudicating the issue in this case.  This is so because the Board is taking action favorable to the Veteran by finding new and material evidence has been submitted to reopen this claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  

Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In February 1982, the RO denied the Veteran's original claim seeking service connection for a heart disorder because a heart disorder was not shown at that time or during the Veteran's active duty service.  The Veteran did not file a timely notice of disagreement with this decision, and it is final.  See 38 C.F.R. § 20.201 (2011).  

In December 2006, the Veteran filed to reopen his claim seeking service connection for a heart disorder.  

The RO's February 1982 rating decision is the last final denial on this issue.  The Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Evidence received since the RO's February 1982 decision includes additional testimony and statements from the Veteran, as well as VA and private treatment records.  

The new treatment records include findings of a current heart disorder.  A September 1995 treatment report noted a diagnosis of atrial fibrillation, and listed the history of this condition as longstanding.  An April 2000 VA treatment report noted the Veteran's history of atrial fibrillation for the past 23 years.  

This evidence is presumed credible, and raises a reasonable possibility of substantiating the Veteran's claim.  See Justus v. Principi, 3 Vet. App. 510 (1992); Shade v. Shinseki, 24 Vet. App. 110 (2010) (new evidence would raise a reasonable possibility of substantiating a claim if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion).  

New and material evidence has been submitted and reopening the claim for service connection for a heart disorder is warranted.


ORDER

New and material evidence having been submitted to reopen the claim of service connection for a heart disorder, the claim is reopened and, to this extent only, the appeal is granted.


REMAND

The Veteran is seeking service connection for a heart disorder.  He contends that he was told of a possible heart irregularity while hospitalized for unrelated treatment during his military service.

An April 2010 VA treatment report noted that the Veteran had multiple private medical treatment providers who prescribe him non-VA meds, and that the Veteran failed to inform the VA physicians of these changes.  

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1) (2011); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As there are no private treatment records in evidence for the past ten years, the RO must attempt to obtain these records, and then readjudicate, on the merits, the Veteran's claim seeking entitlement to service connection for a heart disorder.

Accordingly, the case is remanded for the following actions:

1.  Contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for a heart disorder since 1995.  Attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, VA is unable to secure same, notify the Veteran and (a) identify the specific records that have not been obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) advise him that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  


2.  After completing the above actions, and any other development indicated by any response received, readjudicate on the merits the reopened claim on entitlement to service connection for a heart disorder.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


